UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  14 August 2012 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   ﻿ N E W S R E L E A S E 14 August 2012 CRH CAPITAL MARKETS DAY 2012 CRH plc, the international building materials group, is hosting a capital markets day for investors and sector analysts on Friday, 16th November 2012 in London, to be repeated in New York on Monday, 19th November 2012. The day will include presentations on various aspects of CRH's operations and strategy, and will provide an opportunity to meet with CRH's senior executive and divisional management team. No material new information will be disclosed in the presentations and no new trading information will be provided. Invitations will be distributed over the coming weeks. Contact CRH Investor Relations at Dublin 404 1000 (+) CRH plc, Belgard Castle, Clondalkin, Dublin 22, Ireland TELEPHONE +353.1.4041000 Registered Office, 42 Fitzwilliam Square, Dublin 2, Ireland SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date14 August 2012 By:/s/Maeve Carton M. Carton Finance Director
